Order and order on reargument reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to punish defendant granted, with ten dollars costs, with leave to defendant to purge himself of contempt by paying the sum of two hundred dollars in semi-monthly installments of fifty dollars, beginning February 2, 1931. Defendant did not pay the alimony directed to be paid and is, therefore, in contempt; but as the contempt may not have been willful he is permitted to purge himself of it as herein provided. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.